  Case 2:19-cr-00397-AG Document 5 Filed 07/05/19 Page 1 of 1 Page ID #:10




 Memorandum


 Subject:                                         Date:
                                                                                     ~.~~
                                                                                     ~~
                                                                                     —t^      ~.
 United States v. HAKOP ZAKARYAN                   July 5, 2019                  n                   ''
                                                                                                      Tt
                                                                                                      r
 To:                                              From:                         ~~
                                                                                 p c,         '~L7
                                                                                                      7
                                                                                                      C
 KIRY K. GRAY                                     CHARLES E. PELL                    ~~       ry
 Clerk, United States District Court              Assistant United States A     ;yr—~
                                                                                    '         t11
 Central District of California                   Criminal Division                  ~-.--t




For purposes of determining whether the above-referenced matter, being filed on July 5, 2019:

(a)     should be assigned to the Honorable Andre Birotte Jr., it

        ❑ is

        D is not

        a matter that was pending in the United States Attorney's Office on or before August 8,
        2014,the date the Honorable Andre Birotte Jr. resigned from his position as the United
        States Attorney for the Central District of California.

(b)     should be assigned to the Honorable Michael W.Fitzgerald, it

        ❑ is

        ❑
        X is not


       (1) a matter pending in the National Security Section or one in which the National
        Security Section has previously been involved; ar(2)a matter in which current Assistant
        United States Attorney Patrick Fitzgerald is or has been personally involved or on which
        he has personally consulted while employed in the USAO.



                                                  CHARLES E. PELL
                                                  Assistant United States Attorney
                                                  Criminal Division
